Citation Nr: 0023826	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-16 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the claim for entitlement to service connection for 
an undiagnosed illness manifested by a skin rash is in 
appellate status.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


REMAND

The veteran served on active duty from May 1988 to May 1992.  
He had service in the Southwest Asia Theater of Operations 
from September 1990 to April 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), whereby the benefit sought on appeal was denied.



REMAND

We note that this issue was remanded in a May 2000 decision 
for the RO to determine whether it was in appellate status.  
Specifically, we noted that the issue of service connection 
for an undiagnosed illness manifested by a skin rash was not 
included as an issue on appeal on the veteran's VA Form 9, 
dated in October 1998.  The RO was to point out or associate 
the documents that constituted a valid Substantive Appeal 
with his claims file.  

The case was subsequently returned to the Board, after 
promulgation of a supplemental statement of the case on the 
merits of the issue, noting that the veteran's hearing 
transcript was accepted in lieu of a Form 9.  Our reading of 
the hearing transcript shows that the hearing was conducted 
in February 1999.  

Statutory and regulatory provisions governing the procedures 
whereby adverse decisions rendered by the RO may be appealed 
to the Board stipulate, in pertinent part, that such 
decisions may be considered by the Board only upon submission 
of a Notice of Disagreement (NOD) within one year of 
notification of the adverse decision.  The RO will then issue 
a Statement of the Case (SOC), after which a substantive 
appeal must be submitted within that same one-year period, or 
within 60 days from the issuance of the SOC, whichever period 
is longer.  See 38 U.S.C. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (1997).  If a claim before the Board does not 
satisfy these criteria, the Board "shall not...entertain[ ] the 
application."  38 U.S.C.A. § 7108 (West 1991).

Further, in computing the time limit for filing, "a response 
postmarked prior to the expiration of the applicable time 
limit will be accepted as having been timely filed.  In the 
event that a postmark date is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by [VA]."  38 C.F.R. § 20.305 
(1998).

From our review of the record, it does not appear that this 
issue is in appellate status.  However, as the RO has not 
first promulgated a decision with respect to this issue, and 
given the veteran notice, we are precluded from deciding 
whether the appeal was timely in the first instance.  Thus, 
although the notation pointing to the hearing transcript was 
helpful, the issue of whether the veteran's appeal is timely 
remains to be adjudicated in the first instance.  

In addition, we note that the veteran's claims file appears 
to be in a state of disrepair.  It would be helpful in this 
regard if the RO would secure all of the veteran's records 
together with the records in the claims file.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should adjudicate the issue of 
whether the appeal for an undiagnosed 
illness manifested by a skin disorder is 
timely, subsequent to applicable laws and 
regulations, including, 38 U.S.C.A. 
§ 7105; and 38 C.F.R. § 20.200.

2.  The RO should repair the veteran's 
claims file, associating all records with 
his claims folder.   

3.  The case should then be returned to 
the Board for further review, as 
appropriate.  

No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the issues 
addressed in this Remand.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




